Upon the motion for rehearing the silence of the record with reference to the manner of the transfer of this cause from the District Court of the 30th District to that of the 92nd District is renewed. In the bill creating the 92nd District Court, it is said:
"The jurisdiction of said new district court of Young County shall extend to and include all civil and all criminal cases, . . ."
In Section 8 of the Act it is said that the District Judge, either in term time or in vacation, is given the authority to transfer cases from the docket of the 30th District Court to that of the 92nd District Court by a written order entered upon the docket and in the minutes of said court; "and the clerk of said district court to which such cause or action shall have been so transferred shall duly enter such cause or action upon the proper docket of that court." Had the attention of the trial court been directed to the absence of the order of transfer to the 92nd district Court before the trial, doubtless if the order had not been previously made, the court would not have permitted the trial to proceed until an order was received and entered. The case having proceeded to trial and a verdict rendered without objection to the condition of the record as related to the transfer, this court, in the absence of an affirmative showing to the contrary by the record, will assume that the order of transfer was made. We are not impressed with the view that the matter is analogous to the rule which makes imperative an order of the transfer of the indictment to the county court before that court will acquire jurisdiction. See Walker v. State, 98 Tex.Crim. Rep., and cases there cited. No grand jury is organized for the county court. All indictments are filed in the district court. Before the county court acquires jurisdiction to try a case presented by an indictment, it is essential that by an order of the district court the indictment be transferred to the county court. There is no absence of jurisdiction in the 92nd District Court to try any case of felony arising in Young County. The statute confers upon it that authority. There being another district court in that county with like jurisdiction, the transfer from one to the other we think cannot justly be said to be necessary to confer jurisdiction. It is a matter of procedure which is to be followed and which, upon proper *Page 352 
and timely demand, the court would not be warranted in ignoring. As the matter is presented by the present record, we are of the opinion that the motion for rehearing should be overruled, which is accordingly done.
Overruled.